THE THIRTEENTH COURT OF APPEALS

                                   13-15-00378-CR


                                Jose Guadalupe Reyes
                                          v.
                                  The State of Texas


                                   On Appeal from the
                     206th District Court of Hidalgo County, Texas
                            Trial Cause No. CR-4153-14-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion.

      We further order this decision certified below for observance.

September 17, 2015